Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronald Brown on 09/07/2022.

The application has been amended as follows: 
Cancel Claims 21 and 22
Amend Claim 1 as follows:
1.	A content control package, comprising: a first panel portion and a second panel portion provided to define an interior content cavity; a spout portion including a valve closure and having an access opening and in fluid communication with the interior content cavity; one or more slits in the first panel portion; and a retention area with a reservoir cavity having an internal volume, the internal volume being separated from the interior content cavity by a seal, wherein the spout portion is bendable at a right angle along a bend line to reach the retention area such that the spout portion aligns with and engages the one or more slits whereby the spout portion extends along a right angle between the interior content cavity and the reservoir cavity, and fluid communication is established between at least a portion of the spout portion and the internal volume of the reservoir cavity; wherein the spout portion aligns with and engages the one or more slits and a portion of the spout portion is not inserted into the reservoir cavity.

Amend Claim 12 as follows:
12. 	A flexible package, comprising: a first panel portion and a second panel portion provided to define an interior content cavity; a spout portion including a valve closure and having an access opening and in fluid communication with the interior content cavity; and a reservoir area having an internal volume, the internal volume being separated from the interior content cavity by a seal, and one or more slit features in the first panel portion, wherein the spout portion is bendable at a right angle along a bend line to reach the reservoir area such that the spout portion aligns with and engages the one or more slit features whereby the spout portion extends along a right angle between the interior content cavity and the internal volume of the reservoir area, and fluid communication is established between at least a portion of the spout portion and the internal volume of the reservoir area; wherein the spout portion aligns with and engages the one or more slits and a portion of the spout portion is not inserted into the reservoir area.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim flexible package is considered allowable because of the features used in the package itself for closing the spout portion. In particular, one or more slit features in the first panel portion, and  the spout portion is bendable at a right angle along a bend line to reach the reservoir area such that the spout portion aligns with and engages the one or more slit features. Further, the spout portion extends along a right angle between the interior content cavity and the internal volume of the reservoir area, and fluid communication is established between at least a portion of the spout portion and the internal volume of the reservoir area. Additionally, the spout portion aligns with and engages the one or more slits and a portion of the spout portion is not inserted into the reservoir area. These features include the technical advantage of permitting the folding over of the spout to create a fold or kink that assists in restricting the flow of fluid out of the spout without the use of additional adhesives or materials. These features in combination with all other features recited in the independent and dependent claims are not found in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754